1
2
3
4
5
6
7
8
9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                             Case No. CV 16-2206 GW (MRW)
13   RICHARD HORTEL,
14                    Petitioner,
                                             ORDER ACCEPTING FINDINGS
15               v.                          AND RECOMMENDATIONS OF
                                             UNITED STATES MAGISTRATE
16   SCOTT KERNAN, Secretary of              JUDGE
     CDCR,
17
                      Respondent.
18
19
20
           Pursuant to 28 U.S.C. § 636, the Court reviewed the petition, the records
21
     on file, and the Report and Recommendation of the United States Magistrate
22
     Judge. Further, the Court engaged in a de novo review of those portions of the
23
     Report to which Petitioner objected. The Court accepts the findings and
24
     recommendation of the Magistrate Judge.
25
26   DATE: November 8, 2018                _________________________________
                                           HON. GEORGE H. WU
27
                                           UNITED STATES DISTRICT JUDGE
28
